         Case 2:18-cv-14322-MCA-MAH Document 31 Filed 11/01/18 Page 1 of 1 PageID: 442


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                  COUNSELLORS AT LAW
                                                                       _____________
                                                                                           PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS              5 BECKER FARM ROAD                                                 RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                       FRANCIS C. HAND                         WILLIAM SQUIRE
                                                               ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                 PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*                DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                FAX (973) 994-1744      JAMES A. O’BRIEN III**                  MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN            www.carellabyrne.com                                             ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                OF COUNSEL                              MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                CHRISTOPHER J. BUGGY
                                                                                           *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                              JOHN V. KELLY III
                                                                                            NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                   **MEMBER NY AND MA BARS ONLY            MICHAEL A. INNES

                                                                                                                                   +MEMBER FL BAR ONLY




                                                                 November 1, 2018



           Via ECF
           Honorable Madeline Cox Arleo
           United States District Judge
           United States District Court for the District of New Jersey
           Martin Luther King, Jr. Federal Building
           50 Walnut Street
           Newark, New Jersey 07101

                        Re:         Alpha Cepheus, LLC, et als. v. Chinh Chu, et al.
                                    Civil Action No. 18-cv-14322 (MCA) (MAH)

           Dear Judge Arleo:

                 We, together with co-counsel Boies Schiller Flexner LLP, are co-counsel for Defendants
           Chin Chu and Douglas Newton.

                   I write in response to the October 31 letter of Mr. Parlatore in the above-referenced
           matter, which uses the excuse of addressing procedural issues relating to Defendants Cardona
           and Stepien to rehash baseless accusations against my client, Chinh Chu, in a blatant attempt to
           prejudice the Court against my clients. Notwithstanding these accusations, Plaintiffs do not seek
           any relief. If they do, Mr. Chu will again show that Plaintiffs’ attacks on him lack merit and
           badly distort the facts.

                                                               Respectfully submitted,

                                                             CARELLA, BYRNE, CECCHI,
                                                            OLSTEIN, BRODY & AGNELLO

                                                                 /s/ James E. Cecchi

                                                                 JAMES E. CECCHI

           JEC/ljt
